July 15, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                             ZHI JIE PAN, Appellant

NO. 14-12-00831-CV                           V.

          WEI LIU, HAITAO ZHUANG, AND YANAN YU, Appellees
                   ________________________________

       This cause, an appeal from the judgment signed, August 10, 2012, was heard
on the transcript of the record. We have inspected the record and find no error in
the judgment. We order the judgment of the court below AFFIRMED. We order
appellant Zhi Jie Pan to pay all costs incurred in this appeal. We further order this
decision certified below for observance.